NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


DANIEL MICHAEL RUIZ,                     )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-4683
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 12, 2019.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Keith W. Upson of The Upson Law Group,
P.L., Naples, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.